SEABURY, J.
(concurring). The plaintiffs, real estate brokers, sue to recover commissions. The evidence in my opinion established a prima facie case on behalf of the plaintiffs. The defendant offered evidence to show that one Etlinger brought the purchaser and seller together. A question of fact was therefore presented as to whether the plaintiffs were the procuring cause. This question should have been submitted to the jury. The direction of a verdict in favor of the plaintiffs was error.
The judgment is reversed, and a new trial ordered, with costs to appellant to abide the event.